Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21179 Name of Fund: BlackRock New York Insured Municipal Income Trust (BSE) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock New York Insured Municipal Income Trust, 800 Scudders Mill Road, Plainsboro, NJ 08536. Mailing address: P.O. Box 9011, Princeton, NJ 08543-9011 Registrant’s telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 08/31/2009 Date of reporting period: 02/28/2009 Item 1 – Report to Stockholders EQUITIES FIXED INCOME REAL ESTATE LIQUIDITY ALTERNATIVES BLACKROCK SOLUTIONS Semi-Annual Report FEBRUARY 28, 2009 | (UNAUDITED) BlackRock California Insured Municipal Income Trust (BCK) BlackRock California Municipal Bond Trust (BZA) BlackRock California Municipal Income Trust II (BCL) BlackRock Maryland Municipal Bond Trust (BZM) BlackRock MuniHoldings New York Insured Fund, Inc. (MHN) BlackRock New Jersey Municipal Bond Trust (BLJ) BlackRock New York Insured Municipal Income Trust (BSE) BlackRock New York Municipal Bond Trust (BQH) BlackRock New York Municipal Income Trust II (BFY) BlackRock Virginia Municipal Bond Trust (BHV) The Massachusetts Health & Education Tax-Exempt Trust (MHE) NOT FDIC INSURED MAY LOSE VALUE NO BANK GUARANTEE Table of Contents Page A Letter to Shareholders 3 Semi-Annual Report: Trust Summaries 4 The Benefits and Risks of Leveraging 15 Derivative Instruments 15 Financial Statements: Schedules of Investments 16 Statements of Assets and Liabilities 42 Statements of Operations 44 Statements of Changes in Net Assets 46 Financial Highlights 48 Notes to Financial Statements 59 Officers and Directors/Trustees 65 Additional Information 66 2 SEMI-ANNUAL REPORT FEBRUARY 28, 2009 A Letter to Shareholders Dear Shareholder The present time may well be remembered as one of the most tumultuous periods in financial market history. Over the past year, the housing market collapse and the ensuing credit crisis swelled into an all-out global financial market meltdown, featuring the collapse of storied financial firms, volatile swings in the worlds financial markets and monumental government actions, including the recent passage of the nearly $800 billion American Recovery and Reinvestment Act of 2009. The US economy appeared somewhat resilient through the first few months of 2008 before becoming mired in the worst recession in decades. The economic data was dire across the board, but worse was the intensifying pace of deterioration in consumer spending, employment, manufacturing and other key indicators. US gross domestic product (GDP) contracted at an annual rate of 6.3% in the 2008 fourth quartersubstantially below forecast and the worst reading since 1982. The Federal Reserve Board (the Fed) took forceful action to revive the global economy and financial system. In addition to slashing the federal funds target rate from 3% to a record low range of 0% to 0.25%, the central bank provided enormous cash injections and significantly expanded its balance sheet via various lending and acquisition programs. Against this backdrop, US equities contended with relentless market volatility, and the sentiment turned decisively negative toward period end. Declines were significant and broad based, with little divergence among the returns for large and small cap stocks. Non-US stocks were not spared either, as the credit crisis revealed itself to be global in nature and economic activity slowed dramatically. Risk aversion remained the dominant theme in fixed income markets, leading the Treasury sector to top all other asset classes. The high yield market was particularly hard hit in this environment, as economic turmoil, combined with frozen credit markets and substantial technical pressures, took a heavy toll.
